Detailed Action
	The communications received 03/11/2021 have been filed and considered by the Examiner. Claims 1-32 are pending, claims 1-21 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected machine and plate segment with a bridge, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 23 recites the limitation "the disperser".  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the rows" in line 4 or a different set of rows, it is unclear whether this is meant to be the “rows of teeth”.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination this is understood to correspond to the “rows of teeth”. 
Claim 29 recites the limitations “the first lateral tooth side” and “the second lateral tooth side”. There is insufficient antecedent basis for the limitations of this claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antensteiner (US 2010/0269991) hereinafter ANT.

As for claim 22, ANT discloses a plate segment (a deflaker plate) [Fig. 1 #102] which has a substrate with a front and back side (as this plate has a front and a back side) [0031]. The back side can be mounted onto a support disc of a disperser (as it can be mounted onto a stator or a rotor of a deflaker which is substantially a disperser as it aids in pulp disintegration) [0031]. 
There are rows of teeth (rings of teeth) which protrude from the front side of the substrate [Fig. 1 #102-104; 0031]. The rows are arranged along an arc that extends from a first lateral side of the plate segment to an opposite lateral side of the plate segment (as rings of teeth) [Fig. 1 #102-01]. 
A tooth in the rows of teeth has a first face [Fig. 7 #785; 0039] that is distally disposed form a second face (trailing face) [Fig. 7 #789; 0039] along a tooth body having a first tooth lateral side and a second tooth lateral said (along the deflaker plate tooth which is substantially the tooth body) [Fig. 7 #706; 0039]. 
A buttress extends form the first face of the tooth to the substrate adjacent to the first face of the tooth (the buttress from the impact generating side face to the leading face) [Fig. 7 #780 to 784; 0039]. 

As for claim 23, ANT discloses claim 22 and includes a buttress that extends from the second face of the tooth to the substrate adjacent the second face of the tooth [Fig. 7 #786 to 789; 0039]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 22-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Antensteiner (US 2010/0269991) hereinafter ANT as applied to claim 22 and further in view of Kraft et al DE 10 2009 047 659 A1 hereinafter KRAFT, please refer to the English translation supplied by the Examiner for the rejection below. 

As for claim 22, it is the Examiner’s position that the buttresses of ANT sufficiently meet the claimed buttresses. Should the Applicant disagree:
KRAFT teaches a disperser which has plates (treatment tools) that contain teeth arranged along annular rows [0001], the teeth contain buttresses (elevations) that extend from each surface of the tooth and which improve the strength of the teeth [Fig. 3 to 6 #16; 0050].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the buttresses of KRAFT to the first and second faces of ANT in order to improve the strength of the teeth. 

As for claim 23, ANT/KRAFT teach claim 22 and KRAFT further teaches that the buttress also extends from the second face [see claim 22 above].



As for claim 25, ANT/KRAFT teach claim 22, and ANT further teaches that the first tooth face comprises a total area [see claim 22] and KRAFT further teaches that the buttresses abutting face has its own area and is less than the total area of the first tooth face (as the height is lower and as depicted would have a width about the same as the lower end of the teeth or less) [Fig. 3-6 #16].

As for claim 26, ANT/KRAFT teach claim 25, and KRAFT further teaches that there would be an exposed area not covered by the overlap between the abutting faces of the first face and the buttress’ (as the height of the buttress would be lower) [Fig. 3-6 #16].

As for claim 27, ANT/KRAFT teach claim 26, and ANT further teaches that the general shape of the teeth (including trailing faces which the Examiner understands would consider the trailing buttress’ of KRAFT in its inclusion with ANT) may affect the magnitude and direction of hydraulic impulses during the sweeping process of rotor and stator teeth [0024], that the open area between the teeth affects the degree of plugging propensity [0032]. Additionally ANT further teaches that the smaller the gap between teeth, the more shear experienced by the slurry which improves deflaking operation [0035]. As incorporated into ANT under the context of KRAFT, the ordinary artisan would readily recognize that the exposed area would primarily be a function of the height of KRAFT’s buttress (especially in the contexts of Fig. 3-6 which 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived to an exposed area being within the range of 20% to 80% of the total area of the first tooth face as this would have amounted to a routine optimization of shear and plugging propensity against the height based gap of the buttress [see e.g. MPEP 2144.05(II)]. 

As for claim 29, ANT/KRAFT teach claim 22 and ANT further teaches that the tooth comprises a flat surface disposed at the top of the tooth among the first tooth face, the second tooth face, the first lateral tooth side and the second lateral tooth side (as the top is shared among all of the surfaces) [Fig. 7 #762; 0039].

Claims 28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Antensteiner (US 2010/0269991) hereinafter ANT, Kraft et al DE 10 2009 047 659 A1 hereinafter KRAFT as applied to claim 22, in further in view of Laird et al (US 4,641,438) hereinafter LAIRD.

As for claim 28, ANT/KRAFT teach claim 22 and while KRAFT further teaches the buttresses improve the strength of the teeth [KRAFT: 0050], it does not teach the buttress having any sort of specified shape. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the tetrahedral prism/pyramidal buttresses of LAIRD as the buttresses of ANT/KRAFT to improve the strength of the teeth of ANT/KRAFT as these shapes would contribute to the improved dissipation of shock and impact during the operation of the disperser. 

As for claim 30, ANT/KRAFT teach claim 22 and ANT/KRAFT/LAIRD as applied to claim 28 further teaches that bases would be disposed on the substrate adjacent to the first face of the tooth (in order for the pyramidal/tetrahedral prism shape to properly dissipate impact and shock forces) and wherein the width of this base would be wider than the width of the top (as a pyramidal/tetrahedral prism shape and in order to properly utilize the ‘downward and outward vector’ based dissipation of impact) [see claim 28].

As for claim 31, ANT/KRAFT teach claim 22 and AND/KRAFT/LAIRD as applied to claim 28 further teaches that the buttress further comprises a hypotenuse extending from a top edge of 

As for claim 32, ANT/KRAFT/LAIRD teach claim 31 and as the buttresses would be on both the first and second surfaces and would be connected to the plate, the distal bottom edge would adjoin a second tooth face of an adjacent tooth [see claim 28]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/Eric Hug/             Primary Examiner, Art Unit 1748